Citation Nr: 0844978	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-13 892	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for schizophrenia has been received.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from April 1967 to 
May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision in which 
the RO, inter alia, denied the veteran's petition to reopen a 
claim for service connection for schizophrenia.  The veteran 
filed a notice of disagreement (NOD) in February 2004, and 
the RO issued a statement of the case (SOC) in April 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month in 
April 2005.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in August 
2005 letters, the veteran raised additional claims for 
service connection for a seizure disorder and for a dental 
condition.  As these claims have not been adjudicated by the 
RO, they are not before the Board; hence, they are referred 
to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted.

In July 2006, the veteran submitted an Authorization and 
Consent to Release Information to VA (VA Form 21-4142) and 
requested that VA assist him in obtaining private medical 
records from the Roane Medical Center.  VA has a duty to 
assist claimants in obtaining records not in the custody of a 
Federal department or agency.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(c)(1) (2008).  It does not appear 
that the RO made an attempt to obtain these records.  
Therefore, upon remand, the RO should attempt to obtain these 
records, following the procedures in 38 C.F.R. 3.159(c) with 
respect to requesting records not in the custody of a Federal 
department or agency.
  
A review of the record also reveals that the veteran has been 
receiving disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  Id.  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Additional RO action is also needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  With respect to a 
request to reopen a previously denied claim, a claimant must 
be notified of both what is needed to reopen the claim and 
what is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a September 2003 letter, the RO notified the veteran that 
new and material evidence is required to reopen his claim for 
service connection, and defined the term "new and 
material," but did not specify the reason(s) for the prior 
denial(s).  Here, the veteran's claim was previously denied 
because the evidence did not establish that a psychiatric 
disorder was incurred in or aggravated by military service, 
nor could psychosis be presumed to have been so incurred.  
So, on remand, a corrective notice letter should be sent to 
the appellant.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).  This includes treatment records from the Roane 
Medical Center mentioned above.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities. All records/responses received 
should be associated with the claims file.

2.  The RO should furnish to the appellant 
and his representative a VCAA-complaint 
notice letter specifically as regards the 
petition to reopen the claim for service 
connection for schizophrenia.  

The letter must explain what type of 
evidence is needed to reopen the claim (in 
light of the basis/es for the prior denial 
of the claim) as well as what is needed to 
establish the underlying claim for service 
connection.  The RO should specifically 
address the element(s) required to 
establish service connection that was/were 
found insufficient in the previous denial 
of the claim, as required by Kent (cited 
to above).  Specifically, the RO should 
inform the veteran that the claim for 
service connection was previously denied 
because the evidence did not show that his 
current psychiatric disorder was incurred 
in or aggravated by military service, nor 
could psychosis be presumed to have been 
so incurred. 

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO should 
request that the appellant provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.  If current 
authorization to obtain the outstanding 
medical records of Roane Medical Center is 
needed, the RO should request that the 
veteran submit such authorization.  The RO 
should also explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining pertinent additional evidence 
for which appropriate authorization has 
been provided, to particularly include 
from Roane Medical Center.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




